Citation Nr: 1314790	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  03-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from September 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This claim was previously remanded by the Board in December 2006, November 2008 and September 2012. 

The September 2012 remand instructions have not been fully completed. Unfortunately further remand is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (hereinafter: the Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The September 2012 Board remand instructions included obtaining an opinion from a VA cardiologist as to whether it is at least as likely as not that the Veteran's hypertension was caused or permanently aggravated (worsened) by his service connected PTSD.  

In February 2013 a VA cardiologist reviewed the entire claims file and provided an opinion.  The examiner reported that hypertension is very common in the US population especially the older population, reporting that the Veteran's hypertension was diagnosed at an age of 70 years and most likely genetic. 

The examiner stated hypertension never occurred while the Veteran was in the military or shortly after discharge, and opined that it was not exacerbated, triggered, or caused by his PTSD noting that hypertension was first diagnosed in 1996 and PTSD was diagnosed in 2007, more than ten years later.  The examiner opined that the claim that hypertension was caused by PTSD is medically unrealistic and unjustifiable. However the VA cardiologist did not answer the question of whether the Veteran's PTSD aggravated his hypertension.  The examiner's rationale that PTSD was diagnosed after hypertension and therefore PTSD could not have caused hypertension, further emphasizes that the question of whether the later-diagnosed PTSD has aggravated hypertension is still unanswered.   The medical opinion is inadequate and further clarification is required. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AMC should return the claim file to the February 2013 VA cardiologist to offer an addendum medical opinion.  The cardiologist is asked to do the following:

(a)  Note a review of the claims files. 

(b)  Provide an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the service-connected PTSD has aggravated (i.e. worsened) the Veteran's hypertension.

(c) The cardiologist must offer a rationale for any conclusion.  This means providing a statement explaining how the PTSD symptoms do or do not aggravate hypertension. 

If the requested cardiologist is not available, a different cardiologist may be used.  The Veteran may be re-examined if necessary.  

2. Following the above, the AMC should review all relevant evidence and re-adjudicate the service connection claim.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


